Citation Nr: 1421393	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-34 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to the restoration of a 70 percent disability rating for service-connected bilateral hearing loss, to include the question of the propriety of the disability rating reduction to 30 percent, effective July 1, 2010. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's rating for bilateral hearing loss from 70 percent to 30 percent.  Accordingly, the issue on appeal is properly phrased as whether the RO's rating reduction was proper, rather than as a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).   Moreover, as the rating reduction was initiated by VA and not as a result of a claim for an increased rating for the Veteran's bilateral hearing loss initiated by the Veteran.  Accordingly, the Board finds that a claim for increased rating for service-connected bilateral hearing is not before the Board at this time.

This appeal has been before the Board previously on three separate occasions.  It was first before the Board in June 2011.  The Board remanded the appeal for a new audiological examination and in order to reconcile the discrepancies raised by the Veteran between the May 2009 VA fee-basis audiological examination (used to increase the disability rating to 70 percent) and a September 2009 VA compensation and pension examination (used to reduce the disability rating to 30 percent).  The new examination was conducted in September 2011.  After readjudication by the RO, the appeal was returned to the Board in March 2013.  The Board yet again remanded the appeal.  The Board found noncompliance with the Board's remand request pursuant to Stegall because the examiner did not have the benefit of the May 2009 examination report.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its remand order, the Board requested an addendum opinion to opine on the discrepancies between the examinations.  An addendum opinion was provided in April 2013.  After readjudication by the RO, the appeal returned to the Board for a third time in November 2013.  Unfortunately, the Board had to remand the claim yet again to update the Veteran's medical treatment records.  The appeal has since been readjudicated by the RO and is now before the Board a fourth time.  With a finding of substantial compliance with the most recent remand order and a complete record, the Board will now continue its appellate review of this claim.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. In a June 2009 rating decision, the Veteran was granted an increased rating for his hearing loss from 30 percent to 70 percent, effective April 9, 2009.

2.  In January 2010, the RO issued the Veteran a proposed decision notifying him of a proposed reduction in rating of his service-connected bilateral hearing loss from 70 percent to 30 percent.  He did not respond, and the reduction was finalized after proper notice in an April 2010 rating decision, effective July 1, 2010. 

3.  The May 2009 VA fee-basis audiological examination performed by a contract audiologist, which served as the basis for the increased rating to 70 percent, is inconsistent with the record as a whole and is based on unreliable and inconsistent results. 

4.  The September 2009 VA audiological examination, used to reduce the Veteran's rating is the most consistent with the record as a whole, and it showed improvement in the Veteran's hearing acuity, which has been sustained, as the 2013 audiological examination showed.    


CONCLUSION OF LAW

The rating reduction was proper and restoration of a 70 percent disability rating for service-connected bilateral hearing loss is denied.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.105, 3.159, 3.344, 3.385, 4.1, 4.2, 4.13, 4.85, 4.86 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria: Rating Reductions 

Pre-Reduction Notice Requirements

Prior to a rating reduction resulting in the decrease in payment of compensation benefits being made, VA must fulfill a number of procedural requirements prior to considering the claim on the merits.  38 C.F.R. § 3.105; Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  First, VA must provide notice to the veteran at his last address of record with a proposal of a reduction that furnishes detailed reasons for that reduction. Second, VA must advise the veteran of his right to submit additional evidence and his right to a predetermination hearing.  VA fulfilled the procedural requirements for reductions in January 2010, prior to the April 2010 rating decision finalizing the reduction.  The RO provided the Veteran a copy of the proposed reduction in a rating decision on dated January 15, 2010 and with a notice of his due process rights on January 26, 2010.  He did not respond.  Therefore, the April 2010 rating decision implemented the reduction, effective the last day of the month of the 60-day period following that rating (that is, July 1, 2010). 

Substantive Requirements

VA evaluates rating reductions based upon the time the rating has been in effect.   In the present case, the 70 percent rating was effective between April 9, 2009 to June 30, 2010, just shy of one year and three months.  For disability ratings in effect for less than 5 years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Generally, in considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  However, post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Care must be taken to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420-22   (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  However, the Court has specified a different burden of proof with respect to ratings reductions claims:

Because the issue in this case is whether the RO was justified in reducing the veteran's 60 percent rating, rather than whether the veteran was entitled to "reinstatement" of the 30 percent rating, the Board was required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.

See Brown v. Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).


Rating Hearing Disabilities

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. Id.  

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85 , whichever results in the higher numeral. See 38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.   That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

II.  Analysis

The Veteran seeks restoration of a 70 percent disability rating for service-connected bilateral hearing loss.  The Veteran received an increased rating for his service connected bilateral hearing loss from 30 percent to 70 percent in a June 2009 rating decision effective April 9, 2009.  The increase was based on a May 2009 VA fee-basis audiological examination demonstrating a significant decline in the Veteran's hearing.  However, when the Veteran applied for a total disability rating based on individual unemployability (TDIU) in July 2009, the Veteran underwent another VA audiological examination in September 2009.  The September 2009 examination results were comparable to examinations done prior to the May 2009 examination, which were conducted by VA audiologists.  The Veteran questions the adequacy of the September 2009 examination based on the results of the May 2009 examination, and requests restoration of the 70 percent rating based on the discrepancies between the examination results.  In reviewing the medical and lay statements of record, the Board finds the Veteran's hearing level at the time of the reduction is consistent with the 30 percent rating and is the best and most accurate reflection of the Veteran's true hearing ability.  Therefore, restoration of the higher 70 percent rating is not warranted. 

The September 2009 examination results are consistent with a 30 percent rating.  The examination revealed pure tone thresholds of 60 dB, 85 dB, 80 dB, and 75 dB for the right ear and 50 dB, 60 dB, 50 dB, and 50 dB for the left ear at 1000, 2000, 3000 and 4000 Hertz, respectively, with a pure tone average of 75 dB for the right ear and 55 dB for the left ear and Maryland CNC results of 64 percent for the right ear and 68 percent for the left ear.  Although mere reexamination is sufficient to decrease ratings of less than five years, the Board viewed these results in light of their consistency with the record as a whole.  Fortunately, the record is replete with audiological evaluations for comparison purposes.  

In comparing two previous audiological examinations, other than the May 2009 VA fee-basis examination at issue, the Veteran's pure tone threshold remained "essentially unchanged," according to the September 2009 examiner.  The Board finds this statement to be accurate.  In a May 2007 compensation and pension examination, the examination revealed pure tone thresholds of 65 dB, 85 dB, 80 dB, and 75 dB for the right ear and 55 dB, 65 dB, 55 dB, and 55 dB for the left ear at 1000, 2000, 3000 and 4000 Hertz, respectively, with a pure tone average of 76 dB for the right ear and 58 dB for the left ear and Maryland CNC results of 64 percent for the right ear and 72 percent for the left ear.  

In a subsequent January 2009 hearing evaluation, the examination revealed pure tone thresholds of 60 dB, 85 dB, 80 dB, and 80 dB for the right ear and 50 dB, 60 dB, 65 dB, and 50 dB for the left ear at 1000, 2000, 3000 and 4000 Hertz, respectively, with a pure tone average of 76 dB for the right ear and 56 dB for the left ear and Maryland CNC results of 64 percent for the right ear and 68 percent for the left ear.  

Since the September 2009 examination, the Veteran has undergone an additional three audiological examinations for rating and treatment purposes.  Although these examinations did not record Maryland CNC results due to the Veteran's failure to respond, the pure threshold results remain essentially unchanged from the September 2009 examination report.  After the Veteran reported inconsistency with his hearing aids, he underwent an audiological assessment in June 2010.  The examination revealed pure tone thresholds of 65 dB, 85 dB, 80 dB, and 80 dB for the right ear and 60 dB, 65 dB, 60 dB, and 55 dB for the left ear at 1000, 2000, 3000 and 4000 Hertz, respectively, with a pure tone average of 78 dB for the right ear and 60 dB for the left ear.  In a subsequent August 2011 compensation and pension audiological examination, the results revealed pure tone thresholds of 70 dB, 90 dB, 85 dB, and 85 dB for the right ear and 65 dB, 65 dB, 60 dB, and 60 dB for the left ear at 1000, 2000, 3000 and 4000 Hertz, respectively, with a pure tone average of 82.5 dB for the right ear and 62.5 dB for the left ear.  In the most recent examination of record from June 2012, the results revealed pure tone thresholds of 70 dB, 90 dB, 85 dB, and 85 dB for the right ear and 65 dB, 70 dB, 65 dB, and 60 dB for the left ear at 1000, 2000, 3000 and 4000 Hertz, respectively, with a pure tone average of 82.5 dB for the right ear and 65 dB for the left ear.  Although essentially unchanged, the Board notes that the rating of the Veteran's hearing disability using puretone thresholds only would result in an even lower rating to 20 percent based on the June 2010 and August 2011 examination, but the most recent examination continues to be consistent with the current 30 percent rating.  See 38 C.F.R. § 4.85(c).

The May 2009 examination, which is preferred by the Veteran for rating purposes, is flawed according to an April 2013 VA compensation and pension examiner.  The examiner considered the May 2009 examination to be unreliable for rating purposes because it is inconsistent with the record.  Specifically she opined that the May 2009 examination was inconsistent with all previous and post compensation and pension, and standard hearing evaluations.  She opined that the reason for the discrepancies was that the Veteran was malingering during the examination and the audiologist was not properly trained to detect and deal with such issues.  The Board finds the April 2013 examiner's assessment of the discrepancies between the May 2009 and September 2009 examinations credible and supported by the record as a whole.  

Accordingly, based on this record, the Board finds that a preponderance of the evidence establishes that the symptoms identified by the May 2009 VA examination are inconsistent with all other evaluations, and the more reliable audiological findings (as well as the noted problems with the way the May 2009 examination was conducted) are congruent with a 30 percent disability rating.  The reduction from the previously assigned 70 percent rating by the RO was therefore warranted.  See Brown and Kitchens, both supra.


III.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The issue on appeal did not arise from an application as contemplated in 38 U.S.C.A. § 5103(a), but was adjudicated by the RO on its own in light based upon a VA medical examination.  Accordingly, the issue on appeal here is not subject to the VCAA notification requirements.  As discussed earlier, rating reductions have their own special notice requirements, which were satisfied with a January 2010 notice.  See 38 C.F.R. § 3.105.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and all private treatment records identified by the Veteran, as well as the Veteran's written assertions.

In addition, the Veteran was afforded several VA examinations to address the severity of his hearing disability and an opinion in April 2013 to reconcile any noted discrepancies between the examinations of record.  

As noted in the Introduction, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's most recent remand directives in November 2013 by updating the claims folder with relevant VA treatment records.   Additionally, the Board finds substantial compliance with its previous remand directives in June 2011 and March 2012 by obtaining a new examination with opinion to reconcile discrepancies noted in the record.  The examination was conducted in September 2011 and an addendum opinion was prepared in April 2013.  As an evaluation of a rating reduction, the most important examination is the one close in time to the rating, the September 2009 evaluation.  The September 2011 examination serves as a "check" of that earlier examination as well as the May 2009 examination for clarification purposes.   The Board finds no additional development necessary.  


ORDER

The reduction in rating of the Veteran's service-connected bilateral hearing loss disability from 70 percent to 30 percent was proper; the appeal is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


